Title: John L. E. W. Shecut to Thomas Jefferson, 17 August 1814
From: Shecut, John L. E. W.
To: Jefferson, Thomas


          Much esteemed Sir Charleston South Carolina. August 17th 1814.
          I take leave once again to trespass upon your goodness, but, not until I was fully satisfied you wou’d pardon this intrusion. I am greatly straitened for the want of advice, & as I have ever held your opinion as of the utmost value, have selected you, to aid me, in preference to all others. I have been for the last nineteen years, taking notes, on the Theory and Practise of Medecine Having at that period, discovered many inconsistencies in both. I did believe that there was a primary cause of disease, which if once discovered, wou’d led lead to a more successful & Philosophical practice, than had yet been adopted. I had learnt by experience, that the Theory of Nosologists were much the Same, but in practice there was a direct opposition, The doctrine of phlogiston, and the Antiphlogistic treatment appear’d to be the leading features in the practice of Physicians, but the success attending this doctrine was not such as answered the high expectations of its advocates. As yet, I knew nothing of the Theory of Doct Brown, I had been practising twelve years in the Interior, where the most of my Notes were originated—On my reading this most elegant production, I was truly charmed with the Style and more than
			 gratified with the Philosophy of his reasoning. His doctrine of excitement and excitability, is a monument of human wisdom, which cannot be destroyed, but with Time. But even Here, as with Dr Cullen & our illustrious Countryman Professor Rush, there was still a clashing as to the Theory and Practice of Medecine. I felt myself still authorised to
			 pursue my original
			 Plan, much however upon the Principles of Doctor Brown. I have therefore progressed in my
			 work which I have termed, Medical and Philosophical Aphorisms, or the Universal Doctrine of Medicine.—I have treated Disease as a Unit. And the primary
			 Causes, as of two kinds the first, as Stimulant, the latter as debilitating.—The application of one of those kind of powers of each of which there are endless variety, produces Sthenic disease, of the latter Asthenic. By which it is obvious that there are two, and only two General States of disease, peculiar to Man, throughout all the World.
			 The Practise necessary to be adopted in either case, is at
			 once obvious, and is directly opposed to that of the other.—I consider the Electric fluid, as a “fifth element—a kind of Soul of Nature” Oxygenizing, and giving vitality and circulation to the
			 blood,
			 that the vast train of diseases heretofore termed Nervous, indeed owe their origin to the excess or deficiency of this fluid—I have therefore considered those diseases, as Electroses which arise from an excess of this fluid in the System, & those as Neuroses from a defect. And upon this principle I account for the reason, why one Practitioner, has cured, Palsy, Rheumatism, Epilepsy &c by means of Electricity, while others have aggravated
			 the Symptoms. all of which happen from the misapplication of the fluid, in these and many other diseases, which are properly Electroses and in which this fluid is then prejudicial. In short I have made so many new
			 remarks, founded on Practice, and actual observation, as to have procured for me, from my esteemed Preceptor Dr David Ramsay, the most flattering remarks He has done me the Honor to assure me, that it was indeed, a New and valuable doctrine of Medicine, and which woud ultimately procure for me an imperishable
			 monument in the bosoms of the friends of Science. It was true, that he had Seen in various other writers on Medicine, many of the remarks which were blended in my work, but woud at the Same time
			 do
			 me the justice to Say, He had not seen them any where, So happily blended nor So strikingly exemplified, that in fact, I had left no room or very little for controversy, particularly on the
			 Subject
			 of Medical Electricity. I acknowledge to be highly flattered with such compliments from Doctor Ramsay, the Rush of Carolina. But while he So highly appreciated the merits of the work, with me he had to lament the want of encouragement in this State particularly to works of Science, He
			 touch’d upon the Flora Caroliniensis, and I was done.
          With a desire therefore, to prevent if possible the failure of the publication of my New doctrine, I have selected your Excellency as I before mentioned, and will now unbosom myself as to a Father and a Friend.—I have been more than unfortunate thro Life, The Love of my Country and of Science, has made me poor indeed. add to which I have Seven Children now living, the eldest of whom are females, all incapable of doing for the rest, So that it is upon my success in life they all depend at present. I cannot think of publishing in So Carolina, for the reasons already stated. And I am an entire stranger elsewhere, nor have I funds to carry me any where else.—It was suggested to me, to attempt its publication in Europe, or the Northern States. I can get to neither situated as I am, and being determined to avoid the contracting any debt, I consequently will not ask a loan of Money of any friend whatever. I
			 have therefore come to the determination of soliciting your advice which I have assured myself you will cheerfully give me. Whether, I coud not procure an appointment under Government with a
			 moderate
			 tho competent Salary, as Secretary to Some of the legation, either going to Europe, or in any of the Northern States?—I have thought of such a thing and if your Excellency conceives any thing like an impropriety therein, I hope He will have the Candour to advise me thereof. I submit the whole to the consideration of
			 your  Excellency, and look up to you for the plan which I shoud pursue, assured that your Superior judgment will point to the most appropriate
   *I imagine that with such a station, I coud find both the means and leisure, to have printed as also to superintend the correction of the work in question. which has indeed given rise to the thought. 
 In the mean
			 time I take leave to add that the Capsicum minutissimum  flourishes luxuriantly in the open gardens of Charleston & I expect to distribute them widely and extensively, they have obtained the name here of Jefferson Pepper, as having been obtained from your Excellency. The Literary & Philosophical
			 Society are greatly increasing & have commenced a Museum in the City.—
          With Sentiments dictated by a heart truly grateful permit me to subscribe myself, your Excellencys most obliged and obedt ServtJ L E W Shecut
        